          Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 1 of 16 Page ID #:3930


            1    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            2    DHANANJAY S. MANTHRIPRAGADA, SBN 254433
            3      dmanthripragada@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
            4    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            5    Telephone: 213.229.7000
            6    Facsimile: 213.229.7520

            7    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            8    SHAUN A. MATHUR, SBN 311029
                   smathur@gibsondunn.com
            9    GIBSON, DUNN & CRUTCHER LLP
          10     3161 Michelson Drive
                 Irvine, CA 92612-4412
          11     Telephone: 949.451.3800
                 Facsimile: 949.451.4220
          12
                 Attorneys for Plaintiff POSTMATES INC.
          13
                                      UNITED STATES DISTRICT COURT
          14
                                     CENTRAL DISTRICT OF CALIFORNIA
          15
          16
                 POSTMATES INC.,                          CASE NO. 2:20-cv-02783-PSG-JEM
          17
                                  Plaintiff,              JOINT REPORT
          18
          19     v.                                       Trial Date: TBD
          20     10,356 INDIVIDUALS,
          21                      Defendants.
          22
                 GREENWOOD, et al.,
          23
                                  Cross-Petitioners,
          24
          25     v.

          26     POSTMATES INC.,
          27                      Cross-Respondent.
          28

Gibson, Dunn &
Crutcher LLP                                           1
                                                 JOINT REPORT
          Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 2 of 16 Page ID #:3931


            1          Pursuant to this Court’s July 22, 2020 Order (ECF No. 71), Plaintiff-Respondent
            2    Postmates Inc. (“Postmates”), Defendants 10,356 Individuals (“Defendants”), and
            3    Cross-Petitioners (collectively, the “Parties”) respectfully submit this Joint Report. The
            4    Parties have set forth below the issues they agree on and their respective statements
            5    regarding the status of the case and how it should proceed.
            6          I.     AGREED SCHEDULE FOR POSTMATES’ MOTION
            7          The Court gave the Attorney General of California until September 10, 2020 to
            8    intervene. See ECF No. 71. The Attorney General has declined to intervene and
            9    Postmates intends to file a motion for judgment on the pleadings related to its SB 707
          10     claims. The Parties have agreed on the following schedule for Postmates’ motion for
          11     judgment on the pleadings:
          12            Postmates’ opening brief: October 5, 2020
          13            Defendants’ opposition brief: October 19, 2020
                        Postmates’ reply brief: October 26, 2020
          14
          15           II.    RULE 26(F) CONFERENCE
          16           The Parties conducted a Rule 26(f) conference on July 8, 2020, and Postmates
          17     shared a draft of the Rule 26(f) Report with Defendants before its due date of July 22,
          18     2020. See ECF No. 54 (requiring the parties to “file a joint statement with the Court not
          19     later than 14 days after they confer, as required by” Rule 26 and the Local Rules). Before
          20     the Parties could submit the report, the Court stayed the case and ordered the Parties to
          21     submit a joint report by September 17, 2020 that would propose a “game plan as to how
          22     to proceed.” July 22, 2020 Hr’g Tr. at 18:10–12; ECF No. 71.
          23           Postmates respectfully submits this statement as its Rule 26(f) Report pursuant to
          24     Fed. R. Civ. P. 26(f) and L.R. 26-1. Parties are typically afforded one opportunity to
          25     conduct a Rule 26(f) conference, and are required to submit a single 26(f) Report after
          26     that conference. Parties are, of course, free to change strategy after that conference has
          27     occurred, but a mere change in strategy does not entitle a party to another Rule 26(f)
          28     conference. Accordingly, Postmates’ understanding is that the Court ordered the Parties

Gibson, Dunn &
Crutcher LLP                                               2
                                                     JOINT REPORT
          Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 3 of 16 Page ID #:3932


            1    to jointly submit their Rule 26(f) Report by September 17, 2020, and that the Court
            2    would hold a status conference on September 21, 2020 so that the parties and the Court
            3    could discuss a game plan for how the case should proceed.
            4          Defendants and Cross-Petitioners understood the deadline for filing the Rule 26(f)
            5    report to have been vacated when this Court stayed the case until September 21, 2020,
            6    ECF No. 71, and vacated the Rule 26(f) scheduling conference, originally scheduled for
            7    August 3, ECF No. 73. It has been several months since the parties had their Rule 26(f)
            8    conference, and several developments, including the upcoming September 21 status
            9    conference may change or inform their thinking on the case. If and when the Court re-
          10     calendars the Rule 26(f) scheduling conference, Defendants and Cross-Petitioners will
          11     seek to have a current Rule 26(f) conference with Postmates and will submit their Rule
          12     26(f) report. For now, Defendants and Cross-Petitioners are addressing in this report the
          13     issues they believe the Court ordered them to address: “a game plan as to how to proceed
          14     with the current petition that’s on file and the -- any motions that would be brought by
          15     Postmates and the State and the defendants and cross-petitioners.” July 22, 2020 Hr’g
          16     Tr. at 18:6–13.
          17           Because Defendants and Cross-Petitioners do not agree to file a full Rule 26(f)
          18     Report, Postmates has included its 26(f) Report as a statement within this “Joint Report.”
          19           III.   POSTMATES’ STATEMENT
          20                  A.     Introduction and Statement of the Case
          21           Postmates operates an online marketplace and mobile platform through which
          22     consumers connect with local merchants and, if consumers request delivery,
          23     independent couriers to facilitate the purchase, fulfillment, and local delivery of products
          24     from merchants to consumers. Defendants are 10,356 individuals who coordinated with
          25     each other, aggregated their claims together, and simultaneously filed 10,356 boilerplate
          26     arbitration demands with the American Arbitration Association (“AAA”) on Saturday,
          27     February 15, 2020. Defendants then insisted that their arbitrations be administered
          28     collectively and proceed at the same time, in some cases before the same arbitrator. They
Gibson, Dunn &
Crutcher LLP                                               3
                                                     JOINT REPORT
          Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 4 of 16 Page ID #:3933


            1    also demanded that Postmates pay over $4 million in up-front filing fees before any one
            2    arbitration could commence—even though over 1,200 of them lack an agreement to
            3    arbitrate or viable claims and thus have no business before the AAA. According to a
            4    diligent search of Postmates’ records based on the information provided by Defendants,
            5    more than 650 Defendants never agreed to arbitrate their disputes with Postmates, and
            6    more than 600 Defendants never completed a single delivery using Postmates’ platform
            7    or have released their claims in a prior settlement.
            8          Defendants’ manner of arbitration contravenes the Mutual Arbitration Provision
            9    and Class Action Waiver’s individual arbitration requirement because it undermines the
          10     principal advantages of traditional individual arbitration.     Postmates may not be
          11     compelled to arbitrate in such a manner absent its consent. See Lamps Plus, Inc. v.
          12     Varela, 139 S. Ct. 1407, 1415–16 (2019); 9 U.S.C. § 4 (permitting district courts to
          13     compel arbitration only “in the manner provided for in [the parties’] agreement”). The
          14     Supreme Court has articulated a three-part framework for analyzing whether an
          15     approach to arbitration interferes with traditional arbitration. Under that framework,
          16     courts ask whether an approach to arbitration (1) “makes the process slower” and “more
          17     costly” than individual arbitration, (2) “requires procedural formality” that is
          18     unnecessary in individual arbitration, and (3) “greatly increases risks to defendants” by
          19     imposing “pressure[]” to “settl[e] questionable claims.”       AT&T Mobility LLC v.
          20     Concepcion, 563 U.S. 333, 348–50 (2011); see also Epic Sys. Corp. v. Lewis, 138 S. Ct.
          21     1612, 1622–23 (2018) (“Concepcion teaches that we must be alert to new devices and
          22     formulas that,” like class arbitration, would undermine the “fundamental attribute[s] of
          23     arbitration”). All three factors demonstrate that Defendants have sought to arbitrate in
          24     a manner that is fundamentally at odds with traditional individual arbitration.
          25           Further, Defendants have attempted to enforce a recently enacted California
          26     statute, SB 707, against Postmates. SB 707 is preempted by the FAA, and violates the
          27     United States and California Constitutions’ Contracts Clauses. SB 707 is preempted
          28     because it singles out arbitration agreements for disfavored treatment and discourages

Gibson, Dunn &
Crutcher LLP                                               4
                                                     JOINT REPORT
          Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 5 of 16 Page ID #:3934


            1    companies from drafting arbitration agreements, contrary to the FAA’s goal of
            2    promoting arbitration. SB 707 also violates the federal and state Contracts Clauses by
            3    substantially        impairing   Postmates’   arbitration    agreements—specifically,   the
            4    requirement that both parties abide by their contractual obligations and pay their share
            5    of filing fees. SB 707 is therefore unconstitutional.
            6          Postmates seeks a declaratory judgment that Postmates cannot be compelled to
            7    arbitrate the parties’ disputes in a non-individualized manner, that SB 707 is preempted
            8    by the FAA, and that SB 707 is unconstitutional. Postmates also requests that the Court
            9    enjoin Defendants—all of whom are properly before this Court—from pursuing the non-
          10     individualized arbitration and enforcing SB 707 against Postmates. See ECF No. 40
          11     (Postmates explaining that it properly joined all 10,356 Defendants in this action, that a
          12     justiciable controversy exists under Article III and the Declaratory Judgment Act, and
          13     that this Court should retain jurisdiction over this declaratory judgment suit).
          14                     B.      Jurisdiction and Service
          15           This Court has jurisdiction over the case pursuant to 9 U.S.C. § 4 and 28 U.S.C.
          16     §§ 1331 and 1367 and venue is proper in the Central District of California. Joinder of
          17     Defendants is proper because this case arises out of one transaction and presents
          18     common questions. See ECF No. 40. Defendants’ counsel waived service of process
          19     for the initial complaint and registered to receive electronic service for this lawsuit; the
          20     Second Amended Complaint was electronically served on July 1, 2020. All Parties have
          21     been served via service upon counsel.
          22                     C.      Synopsis of Principal Legal Issues
          23           The primary legal issues presented by this lawsuit are (1) whether Postmates can
          24     be compelled to arbitrate with Defendants and Cross-Petitioners in a manner that violates
          25     the Mutual Arbitration Provision and Class Action Waiver’s individual arbitration
          26     requirement; (2) whether SB 707 is preempted by the FAA and therefore may not be
          27     enforced against Postmates; and (3) whether SB 707 is unconstitutional under the United
          28     States Constitution and the California Constitution’s Contracts Clauses.

Gibson, Dunn &
Crutcher LLP                                                  5
                                                        JOINT REPORT
          Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 6 of 16 Page ID #:3935


            1                 D.     Additional Parties / Amendment Of Pleadings
            2          At this time, the Postmates does not anticipate the appearance of additional parties
            3    or further amendment of the pleadings in this matter.
            4                 E.     Discovery Plan
            5          On July 22, 2020, the Parties stipulated to delay service of their initial disclosures.
            6    Postmates is prepared to promptly exchange initial disclosures with Defendants and
            7    requests that Defendants agree upon a date for the exchange. During the July 8, 2020
            8    Rule 26(f) conference, Defendants took the position that initial disclosures are
            9    unnecessary. If Defendants do not agree upon a mutual date for the Parties to exchange
          10     initial disclosures, Postmates asks the Court to order the Parties to promptly serve their
          11     initial disclosures pursuant to Rule 26(a)(1)(c).
          12           Postmates anticipates deposing Defendants and other witnesses who may be
          13     revealed through discovery and through Postmates’ further investigation. Postmates
          14     also intends to propound written discovery, including interrogatories, requests for
          15     admissions, and document requests.
          16           The subjects of Postmates’ discovery include, but are not limited to, the following:
          17     (1) the existence of an arbitration agreement between each Defendant and Postmates,
          18     and Defendants’ efforts to create an arbitration agreement where one does not exist;
          19     (2) whether or not Defendants have ever used the Postmates platform as couriers, or
          20     have released all claims through binding settlements; (3) whether Defendants have filed
          21     arbitration demands or are pursuing arbitration asserting overlapping claims against
          22     Postmates through counsel other than Keller Lenkner at the same time as they are
          23     seeking a Court order compelling arbitration in this matter; and (4) Defendants’
          24     concerted efforts to seek arbitration together in a non-individualized manner, as alleged
          25     in Plaintiff’s Second Amended Complaint (ECF No. 61).
          26           Postmates may retain experts with regard to the claims. At this time, Postmates
          27     does not believe that non-expert discovery should be conducted in phases, or that non-
          28     expert discovery should be completed before expert discovery begins. Postmates intends

Gibson, Dunn &
Crutcher LLP                                               6
                                                     JOINT REPORT
          Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 7 of 16 Page ID #:3936


            1    to promptly begin discovery. Defendants have suggested that the Parties resolve these
            2    issues through an informal meet and confer, but it is that informal process that has caused
            3    the supposed discrepancies they have identified.         For instance, Defendants have
            4    provided Postmates incomplete and inaccurate information in a piecemeal fashion,
            5    including multiple email addresses for individuals that might correspond to an account
            6    on Postmates’ system.      Proceeding in this fashion has imposed a heavy cost on
            7    Postmates, and there is no reason to believe that an informal exchange of information
            8    not under penalty of perjury will allow the Parties to get to the bottom of who has an
            9    agreement and who does not, and who is simultaneously pursuing arbitration of the same
          10     claims through one or more other counsel in separate proceedings while at the same time
          11     seeking an order compelling arbitration here. And now that litigation has commenced
          12     and the Parties have conducted the Rule 26(f) conference, the best, most efficient, and
          13     least intrusive way to get to resolve this issue is through formal discovery that Postmates
          14     is entitled to under the Federal Rules of Civil Procedure and the FAA. See, e.g., Guidotti
          15     v. Legal Helpers Debt Res., LLC, 716 F.3d 764, 776 (3d Cir. 2013) (where evidence is
          16     “unclear regarding the agreement to arbitrate,” then “the parties should be entitled to
          17     discovery on the question of arbitrability”); Champ v. Siegel Trading Co., 55 F.3d 269,
          18     276 (7th Cir. 1995) (“[i]n a proceeding under section 4, which consists of a preliminary
          19     determination on whether the parties intended an issue to be referred to arbitration, a
          20     district court could order discovery … on matters relevant to the existence of an
          21     arbitration agreement”); Erwin v. Citibank, N.A., 2017 WL 1047575, at *6 (S.D. Cal.
          22     Mar. 20, 2017) (denying motion to compel arbitration and ordering discovery on
          23     plaintiff’s alleged opt-out, “because genuine issues of fact concerning the making and
          24     existence of the agreement to arbitrate remain”); Chime Inst. v. Haney, 2013 WL
          25     12114616, at *4 (C.D. Cal. Oct. 28, 2013) (allowing “discovery as to the making of the
          26     arbitration agreement”); Alvarez v. T-Mobile USA, Inc., 822 F. Supp. 2d 1081, 1086
          27     (E.D. Cal. 2011) (holding that “[d]iscovery is appropriate” to determine “whether an
          28     agreement to arbitrate … was ever formed”).

Gibson, Dunn &
Crutcher LLP                                               7
                                                     JOINT REPORT
          Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 8 of 16 Page ID #:3937


            1          Postmates intends to request the Parties come to an agreement on a reasonable
            2    ESI protocol and a Protective Order. Postmates does not anticipate any unusual issues
            3    regarding privilege or protection of trial-preparation materials. Postmates’ proposed
            4    protective order will provide a procedure for asserting these claims after production.
            5          Postmates believes that the 10 deposition limit of Fed. R. Civ. P. 30 is inadequate
            6    in this case, given the quantity of Defendants and the differences between Defendants.
            7    Other than increasing the number of depositions, Postmates does not believe any other
            8    changes to the limitations on discovery are necessary at this time, but reserves the right
            9    to seek modifications at a later date.
          10           Postmates believes the Court should set a discovery schedule for non-expert and
          11     expert disclosures and discovery.
          12                  F.     Whether the Court Should Enter Other Orders
          13           Postmates anticipates that the Parties will enter into an ESI protocol and a
          14     protective order covering the production of documents and ESI in this case.
          15           Postmates does not anticipate requesting that the Court enter other orders under
          16     Rule 26(c) or under Rule 16(b) and (c) at this time.
          17                  G.     Evidence Preservation
          18           Postmates is concerned about Defendants’ document preservation efforts given
          19     the number of Defendants and lack of clarity regarding whether Defendants are
          20     represented by their counsel of record in this case or by other counsel through which
          21     some Defendants are simultaneously bringing similar claims in separate proceedings.
          22     Plaintiff requests Defendants take reasonable preservation efforts.
          23                  H.     Trial Estimate & Case Schedule
          24           Postmates has requested a jury trial, and estimates that trial likely will require
          25     seven to ten days, depending on the number of witnesses called by the Parties.
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                                8
                                                      JOINT REPORT
          Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 9 of 16 Page ID #:3938


            1                 I.     Manual for Complex Litigation
            2          Postmates believes this action should not be designated as complex and that the
            3    procedures of the Manual for Complex Litigation should not be utilized. Postmates
            4    believes the Court should set a trial date, and dates for a discovery cutoff.
            5                 J.     Defendants’ Motion to Compel Arbitration Should Be Held in
            6                        Abeyance Pending the Ninth Circuit’s Decision in Adams
            7          Postmates also believes that the Court should hold Defendants’ motion to compel
            8    arbitration in abeyance until the Ninth Circuit issues its opinion in Adams v. Postmates,
            9    Inc., No. 19-17362, which held oral argument on September 15, 2020. See ECF No. 65.
          10     The Ninth Circuit’s resolution of the appeal in Adams may “provide guidance to the
          11     [C]ourt in deciding [an] issue[] before it” (Ali v. Trump, 2017 WL 2222873, at *2 (W.D.
          12     Wash. May 22, 2017))—namely, whether the Mutual Arbitration Provision’s delegation
          13     clause “clearly and unmistakably” delegates to an arbitrator the Parties’ dispute as to
          14     whether Defendants have sought to arbitrate in a manner that violates the Class Action
          15     Waiver’s individual arbitration requirement (Shivkov v. Artex Risk Soln’s, --- F.3d ---,
          16     2020 WL 5405687, at *9 (9th Cir. Sept. 9, 2020); see also Oral Argument at 14:56,
          17     15:18, Adams v. Postmates Inc. (Sept. 15, 2020) (No. 19-17362) (The Honorable Paul J.
          18     Watford stated, “I just beg to differ with you when you say that [the delegation clause]
          19     is clear . . . I think that [the delegation clause] is somewhat ambiguous”).
          20           Postmates does not believe that the Court should stay the case in its entirety until
          21     the Ninth Circuit rules, but that it should consider holding Defendants’ motion to compel
          22     arbitration in abeyance until the Ninth Circuit issues its opinion. Holding Defendants’
          23     motion in abeyance for a brief period until the Ninth Circuit issues its decision would
          24     not cause any harm to Defendants, particularly because their interests in “hav[ing] this
          25     case heard expeditiously” is undermined by their own delay in waiting months, and in
          26     some cases over a year, to pursue their claims in arbitration. Bradshaw v. City of Los
          27     Angeles, 2020 WL 2065007, at *7 (C.D. Cal. Mar. 23, 2020); see also ECF No. 61 ¶ 5.
          28     By contrast, the Parties may be harmed if the Court does not hold the motion to compel

Gibson, Dunn &
Crutcher LLP                                               9
                                                     JOINT REPORT
         Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 10 of 16 Page ID #:3939


            1    arbitration in abeyance if the Ninth Circuit interprets the delegation clause in a manner
            2    that conflicts with this Court’s interpretation.
            3          With respect to Defendants’ request that the Court hear argument on their motion
            4    to compel arbitration on September 22, 2020—just five days after the Parties’ submit
            5    this Joint Report—this Court has already indicated that it would prefer to hear argument
            6    on the motion to compel arbitration at the same time as Postmates’ forthcoming motion
            7    for judgment on the pleadings. See July 22, 2020 Hr’g Tr. at 17:3–6 (“my preference
            8    probably is, if you do set up a motion for judgment on the pleadings, to not delay the
            9    cross-petition too much more so that any judgment on the pleadings would be done on
          10     an expedited basis”); id. at 5:22–23 (asking whether Postmates’ motion for judgment on
          11     the pleadings “could simultaneously be heard with the cross-petitioner’s motion to
          12     compel arbitration”). And Defendants have not identified a single Defendant who
          13     suffered any harm while this case was stayed or would suffer harm if the Parties’ motions
          14     are heard together after Postmates’ motion for judgment on the pleadings is fully briefed.
          15                  K.        Settlement/Alternate Dispute Resolution Procedures
          16           The Parties have been engaged in settlement discussions but have not yet reached
          17     an agreement. Postmates believes that it may be useful to attend mediation with a
          18     Magistrate Judge at a mutually agreeable date and time after discovery is complete and
          19     in advance of trial.
          20           IV.    CROSS-PETITIONERS’ POSITION
          21           Cross-Petitioners’ motion to compel arbitration has been fully briefed and was
          22     scheduled for argument on July 22, but was not argued because of Postmates unjustified
          23     delay in complying with Federal Rule of Civil Procedure 5.1. Because the State of
          24     California has decided not to intervene, the motion is once again ready for decision.
          25     Cross-Petitioners therefore request that the Court hear argument on their motion to
          26     compel as part of the upcoming September 21 status conference, or as soon thereafter as
          27     possible.
          28

Gibson, Dunn &
Crutcher LLP                                               10
                                                      JOINT REPORT
         Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 11 of 16 Page ID #:3940


            1          Seven months have passed since the majority of Cross-Petitioners filed their
            2    demands for individual arbitration against Postmates with the American Arbitration
            3    Association (“AAA”). For the other Cross-Petitioners, September 24 marks an entire
            4    year since they first filed their demands. In their demands, Cross-Petitioners asserted
            5    claims for unpaid wages and other protections under the California Labor Code due to
            6    Postmates’s continued refusal to properly classify them as employees rather than
            7    independent contractors despite the clear mandate to do so established by the ABC test
            8    articulated in Dynamex Operations West, Inc., v. Superior Court, 4 Cal. 5th 903 (2019),
            9    reh’g denied (June 20, 2019) and later codified at Cal Lab. Code § 2775 et seq.
          10           But Postmates has flatly refused to proceed with Cross-Petitioners’ arbitrations
          11     based on the untenable theory that thousands of individual arbitrations are somehow a
          12     contractually prohibited “class arbitration.”       Cross-Petitioners moved to compel
          13     Postmates to arbitrate on May 22, 2020, and that motion was fully-briefed and ready for
          14     argument on July 22. But, after delaying Cross-Petitioners’ arbitrations through its
          15     failure to comply with the administrative determinations of AAA, Postmates further
          16     delayed these proceeding by failing to comply with Federal Rule of Civil Procedure 5.1
          17     for four months. Compare Complaint, ECF No. 1 (filed on March 25, 2020 and raising
          18     constitutional challenges to SB 707) with Notice of Constitutional Challenge, ECF No.
          19     64 (filed on July 10,2020). Although Postmates is represented by able counsel with
          20     extensive experience bringing constitutional challenges in federal court, Postmates
          21     offered no justification for its delay. Nonetheless, Postmates’s conduct left the Court
          22     with no choice but to continue the hearing on the motion to compel scheduled for July
          23     22 until after the time had passed for the State to intervene:
          24           I just alluded to one [delay tactic] at the outset. I mean, I wish the notice
                       would have gone out in March of this year, not July, four months later. But
          25           having said that, I think under Rule 5.1, there's really -- looking at the
                       various subdivisions, there's -- of the statute or the rule, rather, there's not
          26           a whole lot I can do about the delay.
          27     July 22, 2020 Hr’g Tr. at 8:12–17.
          28

Gibson, Dunn &
Crutcher LLP                                               11
                                                      JOINT REPORT
         Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 12 of 16 Page ID #:3941


            1          The State has chosen not to intervene. Because no additional briefing is necessary
            2    on Cross-Petitioners motion, Cross-Petitioners respectfully request that the Court hear
            3    their fully briefed motion at the conference scheduled for September 21 (or at the next
            4    available date). Under the FAA and the Fleet Agreement, each Cross-Petitioner has a
            5    right to have their claims heard in arbitration in a speedy and efficient manner. As this
            6    Court has observed, “[t]he Federal Arbitration Act represents Congress’s intent ‘to move
            7    the parties to an arbitrable dispute out of court and into arbitration as quickly and easily
            8    as possible.’” ECF 30 at 13 (quoting Bushley v. Credit Suisse First Boston, 360 F.3d
            9    1149, 1153 (9th Cir. 2004)). For that reason, unnecessarily delaying the commencement
          10     of arbitration would be “antithetical to the spirit and intent of the arbitration process.”
          11     Id. (quoting In re Cintas Corp. Overtime Pay Arbitration Litig., No. C06-1781-SBA,
          12     2009 WL 1766595, at *5 (N.D. Cal. June 22, 2009).
          13           Moreover, Cross-Petitioners are low-income workers who, in the middle of a
          14     pandemic and mass unemployment, are seeking to recover unpaid wages that would
          15     materially affect their lives, but have been denied any forum in which to pursue their
          16     claims.   Given the nature of the claims and the history of delay and litigation
          17     gamesmanship, any further delay, even by a few weeks, would substantially prejudice
          18     Cross-Petitioners.
          19           Postmates asks this Court to stay its decision on the motion to compel pending the
          20     Ninth Circuit’s decision in Adams v. Postmates, Inc., No. 19-17362. Postmates’s
          21     argument appears to assume that this Court will hold that Cross-Petitioners have a right
          22     to arbitrate, but then posits that Postmates might convince the Ninth Circuit that the
          23     separate couriers in the Adams case do not have a right to arbitrate. But where a party
          24     has a right to arbitrate, she has a right to do so without delay. That is why this Court
          25     previously ruled that the balance of equities and the public interest cut against enjoining
          26     Cross-Petitioners from arbitrating. ECF 30 at 13 (“Defendants have an interest in being
          27     permitted to pursue their wage and hour claims in arbitration, which ‘is supposed to be
          28     a speedy and inexpensive alternative to litigation,’ and which the agreement they entered

Gibson, Dunn &
Crutcher LLP                                              12
                                                     JOINT REPORT
         Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 13 of 16 Page ID #:3942


            1    into and Postmates’ drafted expressly requires.”). And that is why the court in Adams
            2    itself denied Postmates motion for a stay pending appeal. Adams v. Postmates, Inc., No.
            3    19-3042 SBA, 2020 WL 1066980, at *6 (N.D. Cal. Mar. 5, 2020) (“Petitioners filed their
            4    arbitration demands over eight months ago but no arbitrations have commenced, due
            5    largely to Postmates’ litigation strategy, which is based on its untenable assertion that
            6    Petitioners are attempting to arbitrate on a classwide basis.”). For these same reasons,
            7    the Court should not stay its decision of Cross-Petitioners’ motion to compel based on
            8    Postmates’s speculation that the Ninth Circuit might accept Postmates’s meritless
            9    arguments.1
          10           V.      DEFENDANTS’ POSITION
          11           The Defendants who are not Cross-Petitioners submit that their inclusion is
          12     improper. Postmates has sought declaratory and injunctive relief on legal issues that are
          13     not affirmative causes of action but, rather, defenses to a motion to compel arbitration.
          14     Moreover, Postmates has already failed to meet AAA’s deadline to pay filing fees, which
          15     has resulted in Defendants’ arbitrations being closed. Unless and until Defendants file
          16     a motion to compel arbitration, Postmates does not face any threat of injury, or any
          17     upcoming decision that it must make. Defendants filed their demands for arbitration,
          18     Postmates refused to arbitrate, those arbitrations are not proceeding, and nobody, except
          19     a Defendant through a motion to compel, could force Postmates to take any action or
          20     incur any costs. For those who have not filed a motion to compel arbitration, Postmates
          21     faces no cognizable injury.
          22
          23
                       1
                           The Ninth Circuit panel’s reaction to Postmates’s arguments during the
          24     September 15 oral argument in Adams, makes Postmates’s speculation particularly
          25     unfounded. See Oral Argument at 11:19, Adams v. Postmates, 19-17362, Hr’g
                 Recording (Sept. 15, 2020), available at https://youtu.be/r2n57A0zT34 (“I’m
          26     completely unsympathetic to your arguments on the merits.”); id. at 0:57 (“The
          27     individual plaintiffs here, they didn’t do anything other than file their own individual
                 arbitration demands. . . . They didn’t do anything wrong from my vantage point.”).
          28

Gibson, Dunn &
Crutcher LLP                                             13
                                                    JOINT REPORT
         Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 14 of 16 Page ID #:3943


            1          Moreover, because the legal questions Postmates has asked this Court to answer
            2    overlap in their entirety with the legal issues presented in the motion to compel, the
            3    Court’s ruling on Cross-Petitioners’ motion to compel will be, in effect, dispositive of
            4    the entire action. For that reason, Defendants believe the speediest and most efficient
            5    path to resolving this action is to decide Cross-Petitioners’ motion to compel arbitration,
            6    which is already fully briefed. After the Court’s decision, the parties will know more
            7    regarding how to resolve the remainder of the case.
            8          In the meantime, because each of these issues can be decided as a matter of law
            9    in the motion to compel, Defendants do not believe it is the best use of time or resources
          10     to engage in extensive discovery, particularly in the current global climate. It is not
          11     uncommon for Courts to stay discovery and other obligations pending a motion to
          12     compel arbitration. See, e.g., Okada v. Nevada Prop. 1, LLC, No. 2:14-CV-01601-LDG,
          13     2014 WL 6634446, at *2 (D. Nev. Nov. 21, 2014) (staying discovery pending a motion
          14     to compel discovery because “the issues in the motion to compel arbitration are
          15     potentially dispositive of the entire case”). A stay is particularly warranted here because
          16     the motion to compel has been fully briefed for several months and is ready for resolution
          17     imminently. Id. And while Defendants do not object to Postmates filing a redundant
          18     motion on the pleadings on the constitutionality of SB 707, the most economical path
          19     forward is to stay all other aspects of the case pending a decision on Cross-Petitioners’
          20     motion to compel arbitration.
          21
          22     Dated: September 17, 2020
          23                                             GIBSON, DUNN & CRUTCHER LLP
          24
          25                                             By: /s/ Theane Evangelis
                                                                        Theane Evangelis
          26
                                                         Attorneys for Plaintiffs Postmates Inc.
          27
          28

Gibson, Dunn &
Crutcher LLP                                              14
                                                     JOINT REPORT
         Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 15 of 16 Page ID #:3944


            1    Dated: September 17, 2020
            2                                           WARREN POSTMAN
                                                        KELLER LENKNER LLC
            3
            4
                                                        By: /s/ Warren Postman
            5                                                          Warren Postman
            6                                           Attorneys for Defendant
            7
            8
            9                               SIGNATURE ATTESTATION

          10
                       Pursuant to Local Rule 5-4.3.4(a)(2), I attest that concurrence in the filing of this
          11
                 document has been obtained from the other signatories.
          12
          13     Dated: September 17, 2020              By: /s/ Theane Evangelis

          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                              15
                                                     JOINT REPORT
         Case 2:20-cv-02783-PSG-JEM Document 75 Filed 09/17/20 Page 16 of 16 Page ID #:3945


            1                              CERTIFICATE OF SERVICE
            2          I hereby certify that a true and correct copy of the foregoing was served on all
            3    counsel of record by electronic service through the Court’s CM/ECF system.
            4
                 Dated: September 17, 2020            By: /s/ Theane Evangelis
            5
            6
            7
            8
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                            16
                                                   JOINT REPORT
